UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 PAUL M. CONTI,                                                 :   DOC #:
                                                                :   DATE FILED: 8/20/2019
                                              Plaintiff,        :
                                                                :       17-CV-9268 (VEC)
                            -against-                           :
                                                                :       MEMORANDUM
 JOHN DOE,                                                      :     OPINION AND ORDER
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Plaintiff Paul Conti, a psychiatrist, has sued Defendant John Doe, Plaintiff’s former

patient, for defamation under New York law. See First Amended Complaint (“FAC”), Dkt. 31.

Plaintiff moves for leave to amend his pleading, to add a claim for stalking under Oregon law.

See Notice of Mot., Dkt. 90. For the following reasons, Plaintiff’s motion is DENIED.

                                              BACKGROUND

        The Court will assume familiarity with the facts of this case, which have been set forth in

a prior opinion (the “MTD Opinion”). See MTD Opinion (Feb. 27, 2019), Dkt. 57, available at

2019 WL 952281.

        Plaintiff filed this case on November 27, 2017, bringing claims for harassment and

intentional infliction of emotional distress (“IIED”) under New York law. See Compl., Dkt. 13,

¶¶ 54–61. On December 27, 2017, the Court entered a case management plan and allowed the

parties to begin fact discovery. See Dkt. 10. On February 7, 2018, Plaintiff filed the FAC. The

FAC asserted claims for defamation and IIED under New York law and for telecommunications

harassment, menacing, aggravated menacing, and menacing-by-stalking under Ohio law.

See FAC ¶¶ 54–79; MTD Opinion, 2019 WL 952281, at *2, *9 n.17 (slip op. at 4, 19 n.17).
         In March and April 2018, Defendant moved to dismiss the FAC and to stay depositions

of fact witnesses pending resolution of the motion to dismiss. See Dkts. 41, 50. In May 2018,

while the motion to dismiss was still pending, the Court granted the motion to stay depositions of

fact witnesses but ordered that all other fact discovery be completed by May 31, 2018 (other than

third-party document discovery, which the Court ordered be completed by June 29, 2018).

See Dkts. 53, 56.

         On February 27, 2019, the Court granted in part and denied in part Defendant’s motion to

dismiss the FAC. See MTD Opinion; see also Order (Feb. 27, 2019), Dkt. 58. As relevant here,

the Court dismissed Plaintiff’s Ohio-law claims, finding, after a choice-of-law analysis, that

Oregon law applied to that part of Plaintiff’s case. See MTD Opinion, 2019 WL 952281, at *12

(slip op. at 26). Almost a month later, on March 22, 2019, the Court held a conference with the

parties, lifted the stay on depositions of fact witnesses, and ordered that all such depositions be

completed by July 31, 2019. See Dkt. 61.

         Throughout the following two months, the parties deposed most of their fact witnesses.

Plaintiff deposed Defendant, and Defendant deposed at least seven non-party witnesses located

in Oregon, including members of Plaintiff’s psychiatric practice, Plaintiff’s own treating

physician, and Plaintiff’s wife. See Pl.’s Mem. of Law, Dkt. 92, at 5; Schalk Decl., Dkt. 91,

¶ 12; Celli Decl., Dkt. 107, ¶ 4; Schalk Reply Decl., Dkt. 127, ¶¶ 5, 8–9; Def.’s Ltr. (June 10,

2019), Dkt. 74, at 1.

         On June 11, 2019, Plaintiff, for the first time, notified the Court that he intended to move

for leave to file a Second Amended Complaint (“SAC”), in order to add a claim for stalking

under Oregon law.1 See Ltr. (June 11, 2019), Dkt. 75; Pl.’s Mem. of Law at 6; Proposed SAC,


1
       Plaintiff appears to have notified Defendant on June 10, 2019 of Plaintiff’s intent to seek leave to file the
SAC. See Pl.’s Ltr., Dkt. 75; Def.’s Ltr., Dkt. 74.


                                                           2
Schalk Decl. Ex. E. Defendant deposed Plaintiff one day later, on June 12, 2019. See Pl.’s

Mem. of Law at 6.

                                               DISCUSSION

I.      Standard of Review

        Pursuant to Federal Rule of Civil Procedure 15, “[t]he court should freely give leave” to a

party to amend its pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “[I]t is within

the sound discretion of the district court to grant or deny leave to amend.” McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). A district court may deny leave to amend

“for good reason, including futility, bad faith, undue delay, or undue prejudice to the opposing

party.” Id. (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).2

II.     Plaintiff Unduly Delayed Moving for Leave to Amend

        A.       The Applicable Law

        When a party “had an opportunity to assert [an] amendment earlier” in a case but failed to

do so, “a court may exercise its discretion more exactingly” in deciding whether to grant leave to

amend. Ruotolo v. City of New York, 514 F.3d 184, 192 (2d Cir. 2008). A district court “plainly

has discretion . . . to deny leave to amend where the motion is made after an inordinate delay, no

satisfactory explanation is offered for the delay, and the amendment would prejudice the

defendant.” Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72 (2d Cir. 1990); see also, e.g.,

McCarthy, 482 F.3d at 201; Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir.

2000) (affirming denial of leave to amend because “[w]hen he commenced this action . . . [the

plaintiff] had all the information necessary to support a breach of contract claim, and nothing he




2
       Because the Court finds that leave to amend is not warranted under Rule 15, the Court need not address
Defendant’s argument that leave to amend is not warranted under the more stringent standards of Rule 16.


                                                        3
learned in discovery or otherwise altered that fact.”). “The burden is on the party who wishes to

amend to provide a satisfactory explanation for [any] delay.” Cresswell, 922 F.2d at 72.

         B.       Plaintiff Delayed Amending His Pleading for At Least Three Months Longer
                  Than Necessary

         Plaintiff argues that until the Court ruled in the MTD Opinion that Oregon law applied to

this case, he could not fairly have known of the need to amend his pleading to add a claim under

Oregon law. See Pl.’s Mem. of Law at 5; Pl.’s Reply Mem. of Law, Dkt. 126, at 7–9. The Court

will assume for purposes of this motion that Plaintiff could not have been expected to propose

his amendment until the Court entered the MTD Opinion, on February 27, 2019.3 But Plaintiff

waited until June 11, 2019, or more than three months after the Court entered that Opinion, to

give notice of his proposed amendment. Those three months were critical to this case, as that is

the time that Defendant conducted most of his depositions. Plaintiff offers no plausible

explanation for this delay.

         Plaintiff asserts that he needed these three months “to analyze the law, incorporate

relevant facts, and draft the SAC.” Pl.’s Reply Mem. of Law at 9; see also Pl.’s Mem. of Law at

4 n.2. This argument is unpersuasive. It could not reasonably have taken Plaintiff three months

to research Oregon law and draft an amended pleading. The amendment does not raise any

complex legal issues, see Pl.’s Mem. of Law at 8–9, and the statute underlying the proposed

claim is easy to find, as it has been the subject of several recent opinions. See, e.g., M.K.F. v.




3
          Plaintiff’s strategy, however, of alleging harassment under New York law (a state in which neither party
resides), and his fallback strategy of alleging similar claims under Ohio law (the state in which Defendant resides),
before attempting to allege an analogous claim under Oregon law (where Plaintiff resides and where, presumably, he
was injured by Defendant’s conduct) is more than a little curious.



                                                          4
Miramontes, 352 Or. 401, 403 (2012) (en banc); Delgado v. Souders, 334 Or. 122, 141 (2002);

Elkins v. City of Portland, No. 08-CV-799, 2009 WL 928686, at *5 (D. Or. Apr. 2, 2009).4

         Nor could it reasonably have taken Plaintiff three months to “incorporate relevant facts”

into his amended pleading. Pl.’s Reply Mem. of Law at 9. The claim proposed in the SAC,

stalking, is nearly identical to claims that were alleged in the Complaint and the FAC,

harassment and menacing-by-stalking (respectively). These three claims share many of the same

elements, and all rely on the same general legal theory: an allegation that Defendant engaged in

a course of conduct that put Plaintiff in fear for his safety. See SAC ¶¶ 62, 65; FAC ¶ 73;

Compl. ¶¶ 55–56. Further, all three claims rely on the same set of operative facts: a series of

emails and text messages that Defendant sent to Plaintiff between April and November 2017.

These communications were discussed extensively in Plaintiff’s first two pleadings.

See FAC ¶¶ 5–6, 35–51; Compl. ¶¶ 5–6, 35–51. In short, the facts underlying the SAC are

essentially the same as those underlying the Complaint and the FAC; the SAC simply re-alleges

(under a different state’s law) a claim that the Court dismissed in the MTD Opinion. It remains a

mystery, then, why Plaintiff needed three months to make this change.

         C.       The Facts Adduced in Discovery Do Not Excuse Plaintiff’s Delay

         Plaintiff argues that he was unable to propose his amendment until he learned certain

facts in discovery in May and June 2019, specifically, facts adduced during Defendant’s

deposition, in a declaration opposing a motion for an independent medical examination (“IME”),

and in certain medical records produced by one of Defendant’s treatment providers. See Pl.’s

Mem. of Law at 1, 5–7; Pl.’s Reply Mem. of Law at 7–9 & n.10; Tr. of June 27, 2019 Conf.,

Dkt. 104, at 44–45. This argument is unpersuasive.


4
        The case on which Plaintiff’s motion principally relies, Elkins, 2009 WL 928686, is in the top ten results of
a Westlaw search for federal cases in the Ninth Circuit containing the terms “stalking & Oregon.”


                                                          5
                  1.       Defendant’s Deposition Testimony

         Plaintiff points to a number of facts that he supposedly “learned” during Defendant’s

deposition, see Pl.’s Mem. of Law at 5–7, 11–12; Pl.’s Reply Mem. of Law at 9 n.10, but all

were adduced or alleged in this case well before Plaintiff sought leave to file the SAC. As

shown in the chart below, the facts alleged in the SAC that are drawn from Defendant’s

deposition testimony were either already asserted in the FAC or produced in earlier discovery:

                                                             Similar Allegation in the FAC or in
                   Allegation in the SAC
                                                                      Prior Discovery
          Defendant “enlisted” an unnamed                  The same rabbi “secretly delivered . . .
          rabbi to “procure” Xanax for him in              unprescribed, illicit Xanax” to
          Israel. (SAC ¶ 27(a)).                           Defendant in the United States.
                                                           (FAC ¶ 27(a)).

          Defendant “struck” one of his                    Defendant “punch[ed] an employee in
          employees after the employee’s dog               the face after the employee’s dog
          “interacted” with Defendant’s dog.               showed dominant behavior over
          (SAC ¶ 27(d); see also id. ¶ 53(a)).             [Defendant’s] dog.” (FAC ¶ 27(d)).

          Defendant intended his 2017 emails               In an April 2017 email, Plaintiff told
          and text messages to “alarm and                  Defendant’s parents that Defendant “is
          coerce” Plaintiff. (SAC ¶ 53).                   willing to lie, to threaten, and to be as
          Defendant sent the emails and text               hurtful as possible.” (Schalk Decl. Ex C
          messages because he wanted to                    at PC000269). Defendant’s mother
          “hurt” Plaintiff and to make Plaintiff           responded that Defendant has made a
          feel “shame.” (Id. ¶ 53(a)).                     “calculated attack” on Plaintiff in order
                                                           to make Plaintiff feel “vulnerable and
                                                           exposed.” (Id. at PC000267).5

          Defendant “has poor impulse control Defendant “verbally and profanely
          and lashes out at others who he feels insult[s] and threaten[s] his parents and
          have shamed him,” including           others around him.” (FAC ¶ 16(a)).
          Plaintiff and Defendant’s parents.
          (SAC ¶ 53(a)).




5
         Plaintiff cites to these emails in support of his motion for leave to amend and includes allegations relating
to them in the proposed SAC. See Pl.’s Mem. of Law at 3; SAC ¶ 53(a). It is not at all clear, however, why these
emails could not have been the basis for allegations in Plaintiff’s earlier pleadings, inasmuch as Plaintiff sent and
received the emails prior to the time that this litigation commenced.


                                                            6
          Defendant told his mother that she             Defendant subjected his mother to a
          was “sick” and made other                      “constant barrage of profane insults”
          disparaging remarks to her.                    (FAC ¶ 22).
          (SAC ¶ 53(a)).

          Defendant “has engaged in illegal              Defendant obtained “unprescribed, illicit
          conduct,” including purchasing                 Xanax” on at least one occasion.
          Xanax without a prescription and               (FAC ¶ 27(a)). Defendant “stole in
          borrowing more than $1 million                 excess of $1 million from his parents”
          from a “loan shark” in order to feed           and told a therapist that he obtained
          his gambling addiction.                        funds for gambling from “individuals to
          (SAC ¶ 53(b)).                                 whom he alluded as being members of
                                                         organized crime.” (Id. ¶ 27(b)).

          Defendant “comes from a world of               Defendant “was born into a life of
          unimaginable wealth and has vast               incredible luxury. He is a son of one of
          financial resources at his                     the wealthiest families” in the area in
          disposal . . . .” (SAC ¶ 53(c)).6              which he lives. (FAC ¶ 3). He has
                                                         “gambl[ed] away millions of dollars.”
                                                         (Id. ¶ 20). He lives an “extravagant
                                                         lifestyle,” which includes “a private jet
                                                         and unlimited cash.” (Id. ¶ 27(c)).


As set forth above, none of the facts adduced during Defendant’s deposition that are alleged in

the SAC was unknown to Plaintiff earlier in this case; the deposition, therefore, does not excuse

Plaintiff’s three-month delay.

                  2.       Declaration Opposing Defendant’s Motion for an IME

         On May 29, 2019, Plaintiff submitted to the Court a declaration in opposition to

Defendant’s motion to conduct an IME. See Schalk Decl. Ex. A; Pl.’s Decl., Dkt. 99. The

declaration asserted that Defendant’s 2017 emails and text messages caused Plaintiff ongoing

anxiety, even though they were sent two years prior, because patients with personality disorders

often present an “escalating threat” over time. Pl.’s Reply Mem. of Law at 5–6 (quoting Schalk


6
          The SAC includes other allegations that detail the ways in which Defendant “has vast financial resources at
his disposal.” SAC ¶ 53(c). Although many of these details were not alleged in the Complaint or the FAC, they are
entirely cumulative. The overarching point that Defendant is extremely wealthy was indisputably known to Plaintiff
at the outset of this litigation.


                                                          7
Decl. Ex. A ¶ 8). According to the declaration, patients “are often reined in by their family

members” early in the treatment process, but family members’ “vigilance” gradually decreases,

making the patient more dangerous over time. Id.

        Plaintiff asserts that the concept of an “escalating threat” is critical to his proposed

stalking claim, inasmuch as the claim requires him to prove that his fear of Defendant is

objectively reasonable. See Pl.’s Mem. of Law at 2–3, 12–14; Pl.’s Reply Mem. of Law at 5–6.

According to Plaintiff, the escalating-threat concept was not “raised” in this case until he

submitted his May 29, 2019 declaration opposing the motion for an IME. Pl.’s Reply Mem. of

Law at 5–6; see also See Pl.’s Mem. of Law at 2–3, 12–14. Plaintiff, therefore, argues that he

could not have amended his pleading earlier than May 29, 2019, the date that this issue was first

“raised.” Pl.’s Reply Mem. of Law at 6; see also Pl.’s Mem. of Law at 2–3, 12–14.

        This argument is absolute nonsense. The assertions in Plaintiff’s declaration about an

“escalating threat” arise out of his expertise as a psychiatrist; there is no reason, therefore, that

the assertions could not have been added to his pleading earlier in this case. Essentially, Plaintiff

argues that he was unable to rely on his own expertise and personal knowledge to amend his

pleading until he shared that knowledge with the Court and Defendant in a formal declaration.

That argument defies logic. Furthermore, taking the FAC’s allegations as true, it is clear that

Defendant’s family never “reined” him in, as the FAC is replete with allegations that the family

“enable[d] him” and “took no action” to make him “feel the consequences of his . . .

misconduct.” FAC ¶¶ 27, 27(a); see also id. ¶¶ 9, 29. This argument, in short, is frivolous.7




7
        Had the Court been so inclined, this argument could have been the subject of sanctions.


                                                         8
                3.      Medical Records

        On June 21, 2019, medical records were produced to Plaintiff from one of Defendant’s

treatment providers. See Pl.’s Mem. of Law at 6; Schalk Decl. ¶ 5; id. Ex. B. The records show

that, in late 2018, Defendant reported to his doctors that he had engaged in “homicidal ideation”

about Plaintiff. Schalk Decl. Ex. B at DEF000934. Plaintiff argues that he could not have

amended his pleading before he received these documents because they, like Plaintiff’s

declaration opposing the IME, show that Plaintiff’s fear of Defendant was objectively

reasonable. See Pl.’s Mem. of Law at 1, 6; Tr. of June 27, 2019 Conf. at 44–45.

        This argument is not persuasive. Plaintiff’s stalking claim arises out of emails and text

messages that Defendant sent in mid-2017. To state the claim, Plaintiff would need to allege,

among other things, that these communications caused him alarm and that this alarm was

objectively reasonable. See Pl.’s Mem. of Law at 8. But whether Defendant harbored homicidal

ideations in 2018 says nothing about whether Plaintiff’s fear in 2017—more than a year earlier—

was objectively reasonable. To be sure, the ideations could be probative of the reasonableness of

Plaintiff’s ongoing fear from Defendant’s 2017 communications, if there were evidence that

Plaintiff experienced fear as late as 2018 and 2019, but that evidence was not necessary to state

the stalking claim in the first instance. It is, therefore, is not a valid excuse for Plaintiff’s three-

month delay.

        Moreover, prior to the time that these records were produced, Plaintiff already had ample

evidence of the objective reasonableness of his alleged fear. In opposing Defendant’s motion to

dismiss the FAC, for example, Plaintiff argued that he “had good reason to be fearful of

Defendant’s violent tendencies” because of Defendant’s alleged history of violence, drug abuse,

lack of “impulse control,” and “ties to organized crime.” Pl.’s Mem. of Law in Opp. to Def.’s



                                                     9
Mot. to Dismiss (Apr. 13, 2018), Dkt. 47, at 1; see also id. at 24 (“[Defendant’s] access to

unlimited funds and his ties to organized crime provided [Plaintiff] with an eminently reasonable

basis to fear that [Defendant] would follow through on his threats.”). At best, the medical

records bolstered—marginally—what was already a plausible inference; they in no way excuse

Plaintiff’s three-month delay.8

        For all these reasons, none of Plaintiff’s excuses for waiting more than three months after

entry of the MTD Opinion to move for leave to amend is persuasive. That weighs heavily

against granting leave to amend.

III.    Defendant Would Be Prejudiced by Plaintiff’s Amendment

        A.       The Applicable Law

        A court may deny leave to amend if the amendment would cause undue prejudice to the

non-moving party. McCarthy, 482 F.3d at 200 (citing Forman, 371 U.S. at 182). “In gauging

prejudice,” a court may consider “whether an amendment would require the opponent to expend

significant additional resources to conduct discovery and prepare for trial or significantly delay

the resolution of the dispute.” Ruotolo, 514 F.3d at 192 (internal quotation marks omitted);

see also, e.g., Werking v. Andrews, 526 F. App’x 94, 96–97 (2d Cir. 2013). A court may also

consider whether “the amendment substantially changes the theory on which the case has been

proceeding,” 6 Charles Allen Wright, Arthur R. Miller & Mary Kay Kane, Fed. Prac. & Proc.

Civ. § 1487 (3d ed.), or, alternatively, whether “the new claims are related to the existing ones,”

United States ex rel. Raffington v. Bon Secours Health Sys., Inc., 285 F. Supp. 3d 759, 766




8
         See Sadhu Singh Hamdard Tr. v. Ajit Newspaper Advert., Mktg. & Commc’ns, Inc., No. 04-CV-3503, 2009
WL 10701800, at *3 (E.D.N.Y. Jan. 8, 2009) (“Certainty of success is not an essential element in determining
whether” to amend a pleading; a party wishing to propose an amendment must do so “at the earliest possible
moment” (quoting Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d Cir. 1983))), aff’d, 394 F. App’x 735 (2d
Cir. 2010).


                                                        10
(S.D.N.Y. 2018); see also, e.g., In re Aluminum Warehousing Antitrust Litig., No. 13-MD-2481,

2016 WL 1629350, at *5–6 (S.D.N.Y. Apr. 25, 2016).

        B.       Plaintiff’s Amendment Would Require a Do-Over of Fact Depositions

        In the MTD Opinion, the Court dismissed all claims in the FAC except for common-law

libel. See MTD Opinion, 2019 WL 952281, at *13 (slip op. at 28–29); FAC ¶¶ 54–58.

Defendant, therefore, deposed his fact witnesses on the assumption that he was defending against

“a libel case—and a libel case only.” Def.’s Mem. of Law, Dkt. 106, at 2; see also Tr. of June

27, 2019 Conf. at 41–43. That assumption was understandable: the live claims in a pleading

provide a defendant with notice of the grounds upon which the plaintiff’s case rests; “[h]aving

received such notice, a defendant may conduct his trial preparation accordingly and is not

required . . . to anticipate future claims that a plaintiff might intend to pursue.” McCarthy, 482

F.3d at 201–02 (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512–14 (2002)).

        Defending against a stalking claim is entirely different than defending against a libel

claim. Although both claims seek damages for Plaintiff’s alleged emotional distress, they allege

emotional distress resulting from different causes (for libel, defamatory statements; for stalking,

unwanted contacts). Further, unlike the libel claim, the stalking claim requires that any

emotional distress that Plaintiff experienced be objectively reasonable. And Plaintiff’s alleged

fear is an element of liability for stalking, whereas it is only a form of damages for libel; the

issue, therefore, merits greater attention when raised in the context of stalking.9

        Permitting Plaintiff to amend would, therefore, require significant additional discovery.

Defendant represents that, had the stalking claim been timely pleaded, he would have asked

members of Plaintiff’s psychiatric practice in-depth questions designed to explore the


9
        Indeed, were Defendant betting that he could win summary judgment as to liability for the libel claim, he
would have little reason to conduct discovery on damages for that claim.


                                                         11
reasonableness of Plaintiff’s fear of Defendant, given that Plaintiff is a psychiatrist and that

making empty threats is a symptom of Defendant’s personality disorder. See Def.’s Mem. of

Law at 11–14; FAC ¶ 25; Schalk Decl. Ex. C. Defendant could also have conceivably retained

an expert to opine on this issue, both to advise his strategy during fact discovery and to serve as

an expert witness. See Def.’s Mem. of Law at 14. Further, at least two witnesses that Defendant

deposed have knowledge both of the facts underlying Defendant’s 2017 communications

(information that bears on whether the allegedly libelous statements were false) and on

Plaintiff’s emotional response to those communications (information that bears on whether the

statements caused Plaintiff reasonable fear and alarm). See id. at 12–13. Had a stalking claim

been at issue, Defendant would have more exhaustively probed Plaintiff’s emotional state in

these depositions and spent less time on the falsity issue. See id. Defendant would also have

issued third-party subpoenas to other friends and associates of Plaintiff, in order to question them

on matters bearing on the credibility of Plaintiff’s alleged fear. See id. at 11–12; Pl.’s Reply

Mem. of Law at 4 (Plaintiff’s interrogatory responses, disclosing more than ten witnesses who

could testify about his fear and alarm). And although Defendant has conducted some discovery

of Plaintiff’s alleged emotional distress, Defendant would have been entitled to explore this issue

with multiple witnesses because the veracity and cause of Plaintiff’s fear (as opposed to any

emotional distress caused by the crudity of the communications) would likely be a contested

issue in this case if stalking were included.10


10
         Plaintiff points to a series of snippets of deposition testimony to argue that Defendant adequately
questioned his witnesses on the elements of the stalking claim. See Pl.’s Mem. of Law at 16; Pl.’s Reply Mem. of
Law at 4–5. These questions, however, were extremely limited. For example, Defendant asked a few witnesses
about whether they believed that Defendant was dangerous and whether members of Plaintiff’s psychiatric practice
took security measures in response to Defendant’s alleged threats. See Pl.’s Mem. of Law at 16; Def.’s Mem. of
Law at 11–12; Celli Decl. Ex. B at 169–70, 286–87; id. Ex. C at 199. But Defendant asked these questions in the
context of exploring a defense to his counterclaim for breach of fiduciary duty. See Def.’s Mem. of Law at 11–12.
(The counterclaim is based on Plaintiff’s alleged disclosure of confidential medical information; a defense to the
counterclaim could be that the disclosure was necessary to prevent imminent harm to a third party. See id.) Had


                                                         12
         In short, granting leave to amend at this juncture would cause considerable prejudice to

Defendant. That fact weighs against granting leave to amend.

IV.      Plaintiff’s Conduct Evinces a Dilatory Motive

         Leave to amend may be denied if the movant’s delay in seeking the amendment was the

result of a “dilatory motive.” Ruotolo, 514 F.3d at 191 (quoting Foman, 371 U.S. at 182).

A movant, for example, who “delay[s] seeking [an] amendment to secure some kind of tactical

advantage” may properly be denied leave to amend. Zeller v. PDC Corp., No. 13-CV-5035,

2015 WL 1223719, at *2 (E.D.N.Y. Mar. 17, 2015); see also State Trading Corp. of India, Ltd.

v. Assuranceforeningen Skuld, 921 F.2d 409, 418 (2d Cir. 1990); Millgard Corp. v. E.E.

Cruz/Nab/Frontier-Kemper, E.E. Curz & Co., No. 99-CV-2952, 2002 WL 31812710, at *5

(S.D.N.Y. Dec. 12, 2002) (collecting cases).

         Plaintiff’s conduct smacks of game-playing. During the time that Defendant’s motion to

dismiss was under the Court’s consideration, depositions of fact witnesses were stayed.

See Dkt. 53. Those depositions remained stayed until March 22, 2019, or nearly a month after

the Court ruled on Defendant’s motion. See Dkt. 61. If Plaintiff was truly conducting research


these facts been squarely at issue in a stalking claim, it is fair to assume that Defendant would have explored them in
much greater depth.

          Plaintiff also argues that Defendant should have been on notice to depose all witnesses that Plaintiff
identified, in early 2018, as having relevant testimony about his fear and alarm. See Pl.’s Reply Mem. of Law at 3–
4. The Court disagrees. After Plaintiff’s Ohio-law claims for menacing and menacing-by-stalking were dismissed,
Defendant was entitled to assume that these witnesses were no longer relevant to the case. See McCarthy, 482 F.3d
at 201–02.

          Finally, Plaintiff argues that Defendant should have been on notice to conduct discovery into the elements
of stalking because the FAC seeks punitive damages as part of Plaintiff’s libel claim. See Pl.’s Reply Mem. of Law
at 2. This argument fails. Punitive damages for libel requires a showing of “common-law malice.” Prozeralik v.
Capital Cities Commc’ns, Inc., 82 N.Y.2d 466, 479–80 (1993). That inquiry “focuses on the defendant’s mental
state” in making the allegedly defamatory statements, id. (emphasis added), specifically, whether the defendant
made the statements out of “hatred, ill will [or] spite,” Celle v. Filipino Reporter Enterprises Inc., 209 F.3d 163, 184
(2d Cir. 2000). Discovery relating to the stalking claim, on the other hand, would focus on Plaintiff’s mental state,
specifically, whether Defendant’s communications caused Plaintiff to be alarmed for his safety and whether that
alarm was objectively reasonable.



                                                            13
into Oregon law and contemplating a possible amendment during this time, he could easily have

notified the Court and his adversary of that possibility, in order to allow the Court to consider

extending the stay of depositions until the motion for leave to amend could be decided. That

would have avoided prejudicing Defendant and, therefore, made it more likely that a motion for

leave to amend would have been granted. Yet while the parties attended numerous depositions,

Plaintiff dropped not a hint to this Court that he might amend his pleading and fundamentally

rework his theory of the case. See, e.g., Ltr. (Mar. 14, 2019), Dkt. 60, at 1 (parties’ joint status

letter stating that “[n]o . . . motions are anticipated at this time” other than a motion for an IME, a

motion to dismiss Defendant’s counterclaim, motions for summary judgment, and motions

relating to expert discovery). And to date, Plaintiff has provided no plausible explanation for his

three-month delay.

       This conduct raises an inference that Plaintiff delayed proposing his amendment in order

to gain a tactical advantage in this litigation. That sort of dilatory motive cuts against granting

leave to amend.

                                          CONCLUSION

       For all the foregoing reasons, Plaintiff’s motion for leave to amend is DENIED. The

Clerk of Court is respectfully directed to terminate the open motions at Dkts. 90, 93, 108.

SO ORDERED.

                                                        _________________________________
Date: August 20, 2019                                   VALERIE CAPRONI
      New York, New York                                United States District Judge




                                                   14
